Citation Nr: 9916284	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  93-22 208	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Huntington, West Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back disability.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.

This appeal has been before the Board of Veterans' Appeals 
(Board) twice previously.  By decision of September 1995, the 
Board denied the veteran's attempt to reopen a claim for 
entitlement to service connection for a back disorder on the 
basis that he had not submitted new and material evidence to 
warrant reopening the previously-denied claim.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court) (known as the United States Court 
of Veterans Appeals prior to March 1, 1999).  By order of 
June 1997, the Court vacated the Board's September 1995 
decision and remanded the appeal for further evidentiary 
development and readjudication.  In March 1998, the Board 
remanded the appeal to the RO for such development.  The 
appeal has once again been returned to the Board for 
appellate review.


REMAND

In the March 1998 remand, the Board instructed the RO to 
obtain copies of all records reflecting the veteran's award 
of Social Security disability benefits and to contact the 
National Personnel Records Center (NPRC) in St. Louis, 
Missouri, and request copies of any available personnel 
records (the 201 file) as well as all available service 
medical and clinical records reflecting medication treatment 
provided to the veteran during his period of active duty.  
Additionally, the RO was to ask the NPRC to specifically 
search for any available service records, personnel and 
medical, from four military medical facilities where the 
veteran claims to have received medical treatment for his 
back injury, Fort Jackson, Fort Gulick, Fort Kobbe, and Fort 
Davis.  The RO was to "proceed with all reasonable follow-up 
referrals that may be indicated by this inquiry." 

The RO obtained the Social Security records as requested.  
The RO contacted the NPRC as requested.  The RO also 
contacted the Fort Jackson Army Hospital and requested any 
medical records.  With regard to the other three Forts, 
Gulick, Kobbe, and Davis, however, the RO simply sent the 
veteran a letter asking him to provide the city and state 
where these forts were located.  The veteran did not respond 
to the letter and the RO took no further action as to this 
portion of the Board's remand.  It should be noted the 
records already on file indicate that the forts were most 
likely located in the Canal Zone.  

When the RO contacted the NPRC, they utilized a standard form 
which is unfortunately limited in the space it provides for 
explanation and clear written communication.  The RO 
reiterated the Board's entire informational request on the 
form.  However, in response, the NPRC simply checked a pre-
printed box on the form which indicated that "available 
requested records forwarded."  Attached were copies of the 
veteran's physical examinations at entrance and discharge, 
and several other service medical records which were already 
contained in the veteran's claims file.  It is impossible to 
ascertain from the information contained on this form 
response whether the NPRC conducted a search for service 
records from Fort Jackson, Fort Gulick, Fort Kobbe, and Fort 
Davis, or whether they attempted to search for the veteran's 
service personnel records as requested.  Furthermore, there 
is no indication whether the NPRC felt any alternative-source 
searches were indicated, or whether any such search were 
actually conducted.  It is possible that the NPRC complied 
with the RO's request in totality, but because there is no 
documentation affirming such compliance, it is equally 
possible that the NPRC simply pulled copies of the veteran's 
service medical records which had already been available and 
conducted no further research.  In the absence of unambiguous 
communication, we are forced to rely upon pure speculation.  
The Board is of the opinion that, at the least, better 
documentation of the search efforts mandated by the Court is 
required.  If the search has been conducted halfheartedly or 
incompletely, then a complete search must be conducted to 
fulfill the Court's remand.

Although the RO's attempt to obtain medical records from Fort 
Jackson is commendable, we note that the RO was also 
instructed to attempt to obtain personnel records, if 
indicated.  Furthermore, the Fort Jackson Medical Records 
Branch indicated that all medical records generated during 
1952 and 1953 had been sent to the NPRC.  

With regard to the RO's letter to the veteran requesting that 
he provide information pertaining to the locations of the 
three forts he identified, the Board observes that, "The 
duty [to assist] is heightened when the putative records are 
in the control of a governmental agency and where, as here, 
the reliability and relevance of the records are dependent 
upon their source."  Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  Therefore, if the NPRC identifies where records 
from the Canal Zone facilities may be stored, it might be 
fruitful for the RO to attempt to contact that repository 
directly.  The duty to assist the veteran includes the 
responsibility for obtaining the appropriate addresses from 
the Department of Defense or other logical official sources.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

Thus, for purposes of clarification and to ensure that the VA 
has met its duty to assist the veteran in developing the 
facts pertinent to the claim and to ensure full compliance 
with due process requirements, the case is REMANDED to the RO 
for the following development:

1.  The RO should re-contact the NPRC to 
request clarification of the steps taken 
by the NPRC in May 1998.  If the NPRC is 
able to document that a search for the 
veteran's service personnel records, 
treatment records from the four forts, 
and any reasonable alternative-source 
searches have already been undertaken 
without success, then no further action 
is necessary.  However, if not, then the 
NPRC should be requested to conduct the 
specified searches, providing clear, 
positive documentation of each.  The NPRC 
should specify whether any potentially-
helpful records could be located at 
another storage facility.  All attempts 
to obtain records which are ultimately 
unsuccessful should be clearly documented 
in the veteran's claims folder.

2.  If the NPRC indicates that there is 
another repository or source which might 
yield the evidence sought, the RO should 
request the appropriate records from any 
such facility, again documenting the 
search process for the claims file.

3.  If the development requested above 
yields any new evidence, the RO should 
again review the record.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  While this case is in remand status, the 
veteran is free to submit additional evidence and argument on 
the questions at issue.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


